FILED
                              UNITED STATES DISTRICT COURT                                      JAN 2 9 2010
                              FOR THE DISTRICT OF COLUMBIA
                                                                                          Clerk, U.S. District and
                                                                                            Bankruptcy Courts
Alfred Wayne Lee,                              )
                                               )
               Plaintiff,                      )
                                               )
        v.                                     )       Civil Action No.           10 0173
                                               )
United States Department of Justice et ai.,    )
                                               )
                Defendants.                    )




                                    MEMORANDUM OPINION

        This matter is before the Court on review of plaintiff s pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon a

determination that the complaint, among other grounds, fails to state a claim upon which relief

can be granted).

        Plaintiff is a prisoner at the Federal Correctional Institution in Miami, Florida. He sues

the Department of Justice and employees ofthe Executive Office for United States Attorneys and

the United States Attorney for the Southern District of Florida for allegedly violating his "civil

rights" during his civil case in the Southern District of Florida. Specifically, plaintiff alleges that

defendants provided "false, misleading, inadequate, and inaccurate information/sworn

declarations" while defending against his Freedom of Information Act complaint. CompI. at 1.

The gravamen of this complaint is a challenge to the defendants' arguments made and evidence

proffered in support of their summary judgment motion in the FOIA case, which was granted.

See id. at 4-5. Plaintiff seeks $15 million in monetary damages. Id. at 21.
       Under Bivens v. Six Unknown Named Agents 0/ Federal Bureau o/Narcotics, 403 U.S.

388 (1971), federal officials may be held personally liable for violating an individual's

constitutional rights while acting under color of federal authority. Plaintiff has not specified the

constitutional right of which he was allegedly deprived. To the extent that it is his right to due

process, the proceedings in the Southern District of Florida would have provided him ample

opportunity to challenge the agency's responses to his FOIA request and to the complaint. Cf

Johnson v. Executive Office/or Us. Attorneys, 310 F.3d 771,777 (D.C. Cir. 2002) ("[T]he

comprehensiveness ofFOIA precludes the creation of a Bivens remedy" against federal officials.)

The Court therefore finds that plaintiff has stated no claim for relief. A separate Order of

dismissal accompanies this Memorandum Opinion.




Date: January ~,2010




                                                 2